IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 21, 2009
                                No. 07-51327
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MANUEL FIELD,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:05-CR-960-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges
PER CURIAM:*
      Manuel Field appeals his conviction following a guilty plea to importation
of 500 grams or more of methamphetamine. After his plea was accepted, but
prior to sentencing, he asserted that his guilty plea was coerced. He contends
that the district court failed to make an adequate inquiry into the voluntariness
of his plea.




      *
       Pursuant to Fifth Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Fifth Circuit Rule 47.5.4.
                                  No. 07-51327

      The Government argues that Field waived his right to appeal his
conviction in his plea agreement and that, if Field’s claim is subject to review,
it should be reviewed only for plain error because he did not file an objection and
did not file a motion to withdraw his plea. The Government is incorrect in its
assertion that Field waived his right to challenge the voluntariness of his plea.
See United States v. White, 307 F.3d 336, 343 (5th Cir. 2002). Because Field
raised the coercion issue before the district court, we do not apply plain error
review.
      Although Field failed to file a formal motion to withdraw his plea, his
contentions are most analogous to those made in such a motion. Thus, the
factors relative to the disposition of a motion to withdraw are relevant in
determining whether Field has shown that he was entitled to any further
inquiry by the district court into the voluntariness of his guilty plea.
      After a district court accepts a guilty plea, but before it imposes the
sentence, the district court may grant a motion to withdraw a guilty plea if the
defendant can show “any fair and just reason” for its withdrawal. Fed. R. Crim.
P. 11(d)(2)(B); see United States v. Badger, 925 F.2d 101, 103–04 (5th Cir. 1991).
The court makes its determination based on the totality of the circumstances.
Badger, 925 F.2d at 104.
      The totality of the circumstances reflect that there was no fair or just
reason for allowing Field to withdraw the plea. Field provided no evidence of the
claimed coercion, other than his own statements; he had stated under oath
during the plea colloquy that his plea was freely and voluntarily given, and he
admitted his guilt to the drug charge several times during the rearraignment.
See Blackledge v. Allison, 431 U.S. 63, 73–74 (1977). In addition, Field did not
advise the district court that his plea was coerced until the sentencing hearing,
several months after the district court had accepted his plea, and he provided no
substantial reason for the lengthy delay in filing his motion to withdraw his
guilty plea. See United States v. Benavides, 793 F.2d 612, 617–18 (5th Cir.

                                        2
                                 No. 07-51327

1986). In addition, during his rearraignment, Field agreed that his defense
counsel had provided him with adequate representation at the time that he
entered his plea. Allowing Field to withdraw the plea would be prejudicial to the
Government because the prosecutor would have to again prepare for the same
trial, and another trial would require the district court to expend judicial
resources already used in commencing the first jury trial.      Based on these
factors, Field failed to present to the district court a fair and just reason for
withdrawing his plea. See United States v. Carr, 740 F.2d 339, 343–44 (5th Cir.
1984).
      For these same reasons, Field has not shown that the district court abused
its discretion in failing to inquire further into the voluntariness of the plea.
Contrary to Field’s assertion, the record reflects that the district court
considered the arguments of both counsel concerning Field’s claim of coercion
prior to proceeding with the sentencing. Field did not argue that he could prove
that his guilty plea was coerced. Nor did he demonstrate the existence of any
specific evidence that he could present at an evidentiary hearing to show the
coercion occurred. See United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir.
1985).
      AFFIRMED.




                                       3